Name: Commission Regulation (EEC) No 1169/93 of 13 May 1993 amending Regulation (EEC) No 3596/90 laying down quality standards for peaches and nectarines as regards the sizing
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  consumption;  plant product
 Date Published: nan

 No L 118/22 Official Journal of the European Communities 14. 5. 93 COMMISSION REGULATION (EEC) No 1169/93 of 13 May 1993 amending Regulation (EEC) No 3596/90 laying down quality standards for peaches and nectarines as regards the sizing HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 2 (2) thereof, Whereas the Annex to Commission Regulation (EEC) No 3596/90 (3), as amended by Regulation (EEC) No 1107/91 (4), lays down quality standards for peaches and nectarines ; Whereas those standards provide for the obligation to comply with a sizing scale ; whereas the size of size group D is no longer in line with production and marketing requirements except for the early varieties ; Whereas the standards should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 1 The Annex to Regulation (EEC) No 3596/90 is amended as follows : in Part III 'Provisions concerning sizing' the following is added as the second section below the sizing scale : 'Size D (51 mm and over but under 56 mm in diameter or 16 cm and over but under 17,5 cm in circumference) is only allowed in the period from the beginning of the marketing period until 30 June.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. For the marketing year 1993 it shall apply from 1 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1993. For the Commission Rene STEICHEN Member of the Commission O OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3. 1993, p. 7. (3) OJ No L 350, 14. 12. 1990, p. 38 . (4) OJ No L 110, 1 . 5. 1991 , p. 63.